Citation Nr: 0431256	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  95-38 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder to include chloracne claimed as the result of Agent 
Orange exposure.  

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for left below the knee 
amputation residuals.  

3.  Entitlement to an initial disability evaluation in excess 
of 30 percent for the veteran's post-operative lung cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from May 1961 to December 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from June 1995 rating decisions of the 
Cleveland, Ohio, Regional Office which, in pertinent part, 
denied service connection for a chronic skin disorder to 
include chloracne claimed as the result of Agent Orange 
exposure and compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) for a left below the knee amputation 
residuals.  In August 1995, the veteran submitted a notice of 
disagreement.  In September 1995, the Cleveland, Ohio, 
Regional Office issued a statement of the case (SOC) to the 
veteran and his accredited representative.  In October 1995, 
the veteran submitted an Appeal to the Board (VA Form 9).   
In February 1996, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In June 
1997, the Board remanded the veteran's claims to the 
Cleveland, Ohio, Regional Office for additional action.  

In October 1999, the Board determined that the veteran had 
not submitted well-grounded claims of entitlement to service 
connection for a chronic skin disorder to include chloracne 
claimed as the result of Agent Orange exposure and 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for left below the knee amputation residuals and denied 
the claims.  In November 2000, the veteran moved to Kentucky.  
The veteran's claims files were thereafter transferred to the 
Louisville, Kentucky, Regional Office (RO).  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In January 2001, the 
Court granted the Secretary of the VA's Motion for Remand; 
vacated the Board's October 1999 decision; and remanded the 
veteran's appeal to the Board for additional action.  In July 
2001, the Board denied service connection for a chronic skin 
disorder to include chloracne claimed as the result of Agent 
Orange exposure and compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for left below the knee 
amputation residuals.  The veteran subsequently appealed to 
the Court.  In November 2002, the Court granted the parties' 
Joint Motion for Remand; vacated the Board's July 2001 
decision; and remanded the veteran's appeal to the Board for 
additional action.  

In April 2003, the Board again denied service connection for 
a chronic skin disorder to include chloracne claimed as the 
result of Agent Orange exposure and compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for left below 
the knee amputation residuals.  The veteran subsequently 
appealed to the Court.  In May 2004, the Court granted the 
parties' Joint Motion for Remand; vacated the Board's April 
2003 decision; and remanded the veteran's appeal to the Board 
for additional action.  

Regarding the third issue on appeal, in September 2002, the 
RO granted service connection for post-operative lung cancer 
residuals; assigned a 30 percent evaluation for that 
disability; effectuated the award as of January 1, 2002; and 
denied compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) for lung cancer.  In October 2002, the 
veteran submitted a notice of disagreement with both the 
assignment of January 1, 2002, as the effective date for the 
award of service connection for post-operative lung cancer 
residuals and the denial of compensation under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) for lung cancer.  

In December 2002, the RO issued a SOC to the veteran and his 
accredited representative which addressed the issues of an 
effective date prior to January 1, 2002, for the award of 
service connection for post-operative lung cancer residuals 
and compensation under the provisions of 38 U.S.C.A. § 1151 
(West 1991) for lung cancer.  

In January 2003, the veteran submitted a notice of 
disagreement with the 30 percent evaluation assigned for his 
post-operative lung cancer residuals.  

In May 2003, the RO issued a SOC to the veteran and his 
accredited representative which addressed the issue of the 
veteran's entitlement to an effective date prior to January 
1, 2002, for the award of service connection for his 
post-operative lung cancer residuals.  In March 2004, the RO 
issued a supplemental statement of the case (SSOC) to the 
veteran and his accredited representative which addressed the 
issue of the veteran's entitlement to an initial evaluation 
in excess of 30 percent for his post-operative lung cancer 
residuals.  In March 2004, the veteran submitted an Appeal to 
the Board (VA Form 9) from the denial of an initial 
evaluation in excess of 30 percent for his post-operative 
lung cancer residuals.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
post-operative lung cancer residuals.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the Court addressed a similar appeal 
and directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as an initial evaluation in 
excess of 30 percent for the veteran's post-operative lung 
cancer residuals.  The veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities is 
the same regardless of how the issue is styled.  

The issue of the veteran's entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 (West 1991) for lung 
cancer is moot given that service connection is currently in 
effect for post-operative lung cancer residuals.  The veteran 
failed to perfect a timely substantive appeal from the 
assignment of January 1, 2002, as the effective date for the 
award of service connection for post-operative lung cancer 
residuals.  Therefore, the issues are not before the Board 
and will not be addressed below.  

In June 2004, the veteran indicated that he wished to submit 
a claim for a total disability rating for compensation 
purposes based on individual unemployability.  The RO has not 
had the opportunity to adjudicate this issue; it is referred 
to the RO for appropriate action.

In July 2004, the Board issued a remand requesting to 
schedule a hearing before a Veterans Law Judge sitting at the 
RO.  In June 2004, the veteran withdrew his request for a 
hearing.  In August 2004, the veteran withdrew his claim for 
service connection for a chronic skin disorder.  The veteran 
has been represented throughout the instant appeal by the 
Disabled American Veterans.  

The issues of compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for left below the knee 
amputation residuals and an initial disability rating for 
post-operative lung cancer are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a written statement signed by the veteran, dated and 
associated with the claims file in August 2004, the veteran 
indicated that he wanted to withdraw his appeal concerning 
service connection for a chronic skin disorder.

2. The veteran's request to withdraw his appeal was received 
by the Board prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of service 
connection for a chronic skin disorder have been met.  38 
U.S.C.A. § 7105 (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (b),(c) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The June 1995 rating decision shows that the RO denied 
service connection for a chronic skin disorder.  The veteran 
indicated his disagreement with the decision in a written 
statement dated in August 1995; statement of the case was 
issued in September 1995; and the veteran perfected his 
appeal by filing a Form 9 in October 1995.  In an August 2004 
written statement, the veteran asked the Board to dismiss his 
claim for service connection for a chronic skin disorder.  
The Board interprets this statement as a request to withdraw 
the claim for service connection for a chronic skin disorder 
to include chloracne claimed as the result of Agent Orange 
exposure because it is in writing, was personally filed by 
the veteran, and expresses a desire to end the appeal.  

Under applicable criteria, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002).  A substantive appeal may be 
withdrawn in writing at any time prior to the promulgation of 
a decision by the Board.  38 C.F.R. §§ 20.202, 20.204(b) 
(2004).  Withdrawal may be made by the appellant or by his 
representative, except that a representative may not withdraw 
a substantive appeal that was personally filed by the 
appellant without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2004).

In this case, prior to the promulgation of a decision by the 
Board, the veteran expressly withdrew his appeal concerning 
service connection a chronic skin disorder.  As a result of 
the withdrawal, no allegations of error of fact or law 
concerning the claims remain before the Board for 
consideration.  Consequently, the veteran's appeal as to 
these issues is dismissed without prejudice.


ORDER

Service connection for a chronic skin disorder to include 
chloracne claimed as the result of Agent Orange exposure is 
dismissed without prejudice .  


REMAND

The May 2004 Joint Motion to Remand shows that the duty to 
notify under the Veterans Claims Assistance Act of 2000 
(VCAA) has not been satisfied regarding the issue of 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for left below the knee amputation residuals.  In the 
Joint Motion to Remand on page 2, the parties indicated that 
VA has not notified the veteran of which portion of 
information and evidence, if any, was to be provided by the 
veteran and which portion the Secretary would provide.  The 
parties also indicated that the VCAA notice must be addressed 
on the issue on appeal; VCAA notice addressed on another 
issue is improper.  The record shows that the veteran has not 
been informed of such information with respect to the issue 
of compensation under the provisions of 38 U.S.C.A. § 1151 
(West 1991) for left below the knee amputation residuals (the 
statement of the case or the supplemental statement of the 
case does not delineate the regulations under 38 C.F.R. 
§ 3.159).  The Federal Circuit has invalidated the 
regulations which empowered the Board to issue written 
notification of the VCAA to veterans.  Disabled Am. Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Therefore, the appeal is remanded to the RO.

The veteran's post-operative lung cancer is rated under 
38 C.F.R. § 4.97, Diagnostic Code 6604 (2004), as chronic 
obstructive pulmonary disease (COPD).  The criteria to 
evaluate the level of severity for COPD is rather 
straightforward: the veteran must meet the designated 
percentages for one of the three indicators - FEV-1, the 
ratio of FEV-1/FVC, or DLCO (SB).  

A report of May 2002 pulmonary function test shows the 
predicted percentage for FEV-1 and the percentage for the 
ratio of FEV-1/FVC.  The predicted percentage for DLCO (SB) 
was not included in the report.  The Board notes that the 
Code only requires that the veteran meet the percentage for 
one of the three indicators.  However, without the 
information on the indicator DLCO (SB), the Board cannot 
fairly adjudicate the appeal.  

The Board notes that in September 1996, VA specifically 
included the percentage of the DLCO as an indicator to assess 
the severity of pulmonary diseases in the Diagnostic Code 
because DLCO is especially useful in detecting abnormalities 
that limit gas transference, such as emphysema, interstitial 
fibrosis of the lung parenchyma or interstitial lung disease.  
61 Fed. Reg. 46720, 46724.  Because it is noted that the 
three indicators assess different pulmonary abnormalities and 
that DLCO is particularly helpful in detecting abnormalities 
for interstitial lung disease, as in this case, the Board 
finds that the result of the veteran's DLCO (SB) should be 
included in the veteran's pulmonary functional test.  VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Under the circumstances, this case is remanded for the 
following:  

1.  As part of VA's obligation to fully comply with 
the notification requirements set forth in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2004), the RO 
should inform the veteran (1) of the information 
and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and 
evidence that VA will seek to provide, and (3) of 
the information and evidence that the veteran is 
expected to provide regarding the issue of 
compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) for left below the knee 
amputation residuals.  Regarding the issue of an 
initial disability evaluation under an initial 
disability evaluation for post-operative lung 
cancer, the RO should provide the veteran of the 
information and evidence not of record that is 
necessary to substantiate the claim.  The veteran 
should also be asked to provide any evidence in his 
possession that pertains to both claims.  
(Duplicate records of materials already in the 
claims folder need not be submitted.)

2.  Copies of all VA clinical documentation 
regarding treatment for the veteran's 
post-operative lung cancer after March 11, 2004, if 
any, should be associated with the claims file.  
The veteran is receiving treatment from the 
Lexington, Kentucky, VA Medical Center.

3.  Once the above development is completed, send 
the claims folder to a VA examiner for review of 
the May 20, 2002, Pulmonary Function Test (PFT) 
included in the claims folder and schedule a VA 
pulmonary examination.  The claims file and a copy 
of this remand must be made available to and 
reviewed prior to the requested examination.  The 
examiner should indicate in the report that the 
claims file was reviewed.  

All necessary tests, including pulmonary function 
tests (PFTs), should be conducted and the examiner 
should review the results of any testing prior to 
completion of the report.  The examination report 
must include a detailed account of all symptoms 
and manifestations of the veteran's pulmonary 
disability.  

The examiner should further report the percent 
predicted of FEV-1, FEV-1/FVC and DLCO (SB).  Any 
indications that the veteran's complaints are not 
in accord with physical findings on examination 
should be directly addressed and discussed in the 
examination report.  The examiner must provide a 
comprehensive report including complete rationales 
for all conclusions reached.  

4. The RO should provide the veteran with adequate 
notice of the date and place of any VA examination.  
A copy of all notifications must be associated with 
the claims folder.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.  38 C.F.R. § 3.655 
(2004).

5.  Thereafter, readjudicate the claims for compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 1991) 
for left below the knee amputation residuals and the 
initial disability evaluation for post-operative lung 
cancer.  If the claims remain denied, provide the 
veteran and his representative with a supplemental 
statement of the case.  The supplemental statement of 
the case must contain notice of all relevant actions 
taken on his claims, including a summary of the evidence 
and discussion of all pertinent legal authority.  Allow 
an appropriate period for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



